Case 17-22645-TPA Doc 74-1 Filed 11/12/19 Entered 11/12/19 14:51:45   Desc
                Exhibit Exhibit A Listing Agreement Page 1 of 4
Case 17-22645-TPA Doc 74-1 Filed 11/12/19 Entered 11/12/19 14:51:45   Desc
                Exhibit Exhibit A Listing Agreement Page 2 of 4
Case 17-22645-TPA Doc 74-1 Filed 11/12/19 Entered 11/12/19 14:51:45   Desc
                Exhibit Exhibit A Listing Agreement Page 3 of 4
Case 17-22645-TPA Doc 74-1 Filed 11/12/19 Entered 11/12/19 14:51:45   Desc
                Exhibit Exhibit A Listing Agreement Page 4 of 4
